     Case 2:20-cv-00778-RFB-DJA Document 1-2 Filed 04/30/20 Page   1 of 7
                                                            Electronically Filed
                                                                                  4/1/2020 1:42 PM
                                                                                  Steven D. Grierson
                                                                                  CLERK OF THE COURT
 1   COMP
     KRISTOPHER M. HELMICK, ESQ.
 2   Nevada Bar No. 13348
     PACIFIC WEST INJURY LAW
 3   6141 S. Rainbow Blvd., Ste 110
     Las Vegas, Nevada 89118                                                   CASE NO: A-20-813096-C
 4   Phone: (702) 602-4878                                                               Department 8
     Fax: (702) 665-5627
 5   Kris@PacificWestInjury.com
     Attorneys for Plaintiff
 6
                                              DISTRICT COURT
 7
                                        CLARK COUNTY, NEVADA
 8
      ERIC TAYLOR, individually
 9                                                                 CASE NO.:
                               Plaintiff,                          DEPT NO.:
10
      vs.
11
       LOYD GRANT, an individual; KEOLIS
12     TRANSIT SERVICES, LLC., a foreign
                                                                                 COMPLAINT
       corporation; DOES 1 THROUGH 20; ROES
13
       CORPORATIONS 1 THROUGH 10 AND                                           JURY DEMANDED
14     ROE LIMITED LIABILITY COMPANIES 1
       through 10, LLCLUSIVE,
15
                               Defendants.
16

17                  Plaintiff, ERIC TAYLOR, individually by and through his attorney of record,

18   KRISTOPHER M. HELMICK, ESQ., of PACIFIC WEST INJURY LAW, and for his causes of

19   action against Defendants, and each of them, complains and alleges as follows:

20                                    JURISDICTION AND PARTIES

21          1.      At all times relevant, Plaintiff, ERIC TAYLOR, was and is a resident of the State of

22   Nevada.

23          2.      At all times relevant, upon information and belief, Defendant, LOYD GRANT, was

24   and is a resident of the State of Nevada.
            3.      At all times relevant, upon information and belief, Defendant, KEOLIS TRANSIT
25
     SERVICES, LLC., a foreign corporation, is and was at all times mentioned herein was, a company
26
     or other business entity, licensed to do business in the County of Clark, State of Nevada.
27
            4.      The subject accident occurred in the County of Clark, State of Nevada.
28

                                                     Page 1 of 7


                                      Case Number: A-20-813096-C
     Case 2:20-cv-00778-RFB-DJA Document 1-2 Filed 04/30/20 Page 2 of 7



 1          5.      The identity of Defendants DOES 1 through 5 is unknown at this time; however,

 2   Plaintiff alleges that DOES 1 through 5 are the owners of the vehicle that struck Plaintiff. Plaintiff

 3   requests leave of the Court to amend this Complaint to name the Defendant specifically when the
     identity becomes known.
 4
            6.      The identity of Defendants DOE 6 through 10 is unknown at this time; however,
 5
     Plaintiff alleges that DOE 6 through 10 are other driver(s) who were driving the vehicle(s) that
 6
     struck Plaintiff. Plaintiff requests leave of the Court to amend this Complaint to name the
 7
     Defendant specifically when the identity becomes known.
 8
            7.      The identities of Defendants DOES 11 through 15, are unknown at this time and
 9
     may be individuals, corporations, associations, partnerships, subsidiaries, holding companies,
10
     owners, predecessor or successor entities, joint venturers, parent corporations or other related
11
     business entities of Defendants, inclusive, who were acting on behalf of or in concert with, or at the
12   direction of Defendants and may be responsible for the injurious activities of the other Defendants.
13   Plaintiff alleges that each named and DOE Defendant negligently, willfully, intentionally,
14   recklessly, vicariously, or otherwise, caused, directed, allowed or set in motion the injurious events
15   set forth herein. Each named and Doe Defendant is legally responsible for the events and
16   happenings stated in this Complaint, and thus proximately caused injury and damages to Plaintiff.
17   Plaintiff requests leave of the Court to amend this Complaint to name the DOE Defendants’ and/or

18   ROE Corporations’ and/or ROE limited Liability Companies’ specifically when their identities

19   become known.

20          8.      DOES 16 through 20 are employers of Defendants who may be liable for

21   Defendants’ negligence pursuant to NRS 41.130, which states:

22
            Except as otherwise provided in NRS 41.745, whenever any person shall suffer
23          personal injury by wrongful act, neglect or default of another, the person causing
            the injury is liable to the person injured for damages; and where the person causing
24          the injury is employed by another person or corporation responsible for his
            conduct, that person or corporation so responsible is liable to the person injured
25          for damages.
            9.      The true names and capacities whether individual, corporate, associate, partnership
26
     or otherwise of the Defendants herein designated as Defendant ROE Corporations 1 through 10 and
27
     ROE Limited Liability Companies 1 through 10 are unknown to Plaintiffs, who therefore sues said
28

                                                   Page 2 of 7
     Case 2:20-cv-00778-RFB-DJA Document 1-2 Filed 04/30/20 Page 3 of 7



 1   Defendants by such fictitious names. Plaintiffs are informed and believe thereupon that each of the

 2   defendants designated as a ROE Corporation or ROE limited Liability Company is responsible in

 3   some manner for the events and happenings described herein; as such, Plaintiffs will seek leave of
     the court to amend their Complaint to assert the true names and capacities of said Defendants as
 4
     they become identified and known to Plaintiffs.
 5
                              FACTS COMMON TO ALL CAUSES OF ACTION
 6
            10.     On or about September 23, 2018, Defendant, LOYD GRANT was operating a 2017
 7
     Alexandi E500TR Bus owned by Defendant, KEOLIS TRANSIT SERVICES, LLC., with the
 8
     permission of Defendant, KEOLIS TRANSIT SERVICES, LLC..
 9
            11.     On or about September 23, 2018, Plaintiff, ERIC TAYLOR, was traveling
10
     Southbound on Martin Luther King Blvd. approaching Pinto Lane in the #1 left turn lane.
11
            12.     On said date, Defendant, LOYD GRANT, was traveling Southbound on Martin
12
     Luther King Blvd. approaching Pinto Lane in the #2 left turn lane. When both vehicles were turning
13   left, Defendant failed to use due care and to maintain his lane, colliding into Plaintiff, ERIC
14   TAYLOR’s vehicle. The rear left of Defendant, LOYD GRANT’s, vehicle struck the front right
15   side of Plaintiff, ERIC TAYLOR’s, vehicle, causing damage to both vehicles. Defendant, LOYD
16   GRANT, fled the scene prior to Nevada Highway Patrol’s arrival.
17          13.     Defendant, LOYD GRANT, was negligent, careless, and reckless, causing a
18   collision with the rear left side of Plaintiff, ERIC TAYLOR’s, vehicle.

19                                      FIRST CLAIM FOR RELIEF

20                      (Negligence/Negligence per se against Defendant, LOYD GRANT)

21          14.     Plaintiff repeats and alleges each and every allegation set forth above as though each

22   were set forth herein.
            15.     Defendant, and or/LOYD GRANT, and/or DOE Defendants’ and/or ROE
23
     Corporations’ and/or ROE limited Liability Companies’, had a duty to maintain his lane before
24
     causing a collision. NRS 484B.223, et seq.
25
            16.     Defendant, and/or DOE Defendants’ and/or ROE Corporations’ and/or ROE limited
26
     Liability Companies’, breached their duty to Plaintiff by failing to maintain his lane and hitting
27
     another vehicle.
28

                                                   Page 3 of 7
     Case 2:20-cv-00778-RFB-DJA Document 1-2 Filed 04/30/20 Page 4 of 7



 1          17.      The sole and proximate cause of the subject incident was due to the negligent actions

 2   or inactions of the named Defendants and/or DOE Defendants.

 3          18.      As a direct and proximate result of the Defendants’ negligence, Plaintiff sustained
     serious injuries and suffered great pain of body and mind, some of which conditions are permanent
 4
     and disabling, all to their general damage in an amount in excess of Fifteen Thousand Dollars
 5
     ($15,000.00).
 6
            19.      As a further direct and proximate result of the Defendants’ negligence, Plaintiff
 7
     incurred expenses for medical care and treatment in an amount to be determined at trial.
 8
            20.      As a further direct and proximate result of the Defendant and DOE Defendants’
 9
     and/or ROE Corporations’ and/or ROE limited Liability Companies’ negligence, Plaintiff has
10
     sustained loss of earning and earning capacity in amount to be determined at trial.
11
            21.      As a direct and proximate result, it has been necessary for Plaintiff to retain the
12   services of counsel to represent her in the above-entitled matter, and she should be awarded
13   reasonable attorneys' fees and costs of suit incurred herein.
14                                SECOND CLAIM FOR RELIEF
15     (Negligence/Negligence per se against Defendant, KEOLIS TRANSIT SERVICES, LLC.)

16          22.      Plaintiff repeats and realleges each and every allegation set forth above as though

17   each were set forth herein.

18          23.      On September 23, 2018, Defendant, LOYD GRANT, was driving a vehicle while in

19   the employment of Defendant, KEOLIS TRANSIT SERVICES, LLC.

20          24.      On September 23, 2018, and all times mentioned herein, Defendant, LOYD GRANT,

21   was acting within the scope and course of his employment with Defendant, KEOLIS TRANSIT

22   SERVICES, LLC., because he was operating the motor vehicle for his employer’s benefit, during

23   his working hours.

24          25.      Because Defendant, LOYD GRANT, was acting in the course and scope of his

25   employment with Defendant, KEOLIS TRANSIT SERVICES, LLC., when the accident as stated

26   herein occurred, Defendant, KEOLIS TRANSIT SERVICES, LLC., is vicariously liable, jointly and

27   severally, for damages to Plaintiff through the doctrine of respondeat superior.

28

                                                    Page 4 of 7
     Case 2:20-cv-00778-RFB-DJA Document 1-2 Filed 04/30/20 Page 5 of 7



 1           26.     Because Defendant, LOYD GRANT, was employed by Defendant, KEOLIS

 2   TRANSIT SERVICES, LLC., and they were responsible for his conduct, Defendant, KEOLIS

 3   TRANSIT SERVICES, LLC., is liable for his negligent conduct under NRS 41.745.

 4           27.     Defendants’, and/or DOE Defendants’ and/or ROE Corporations’ and/or ROE

 5   limited Liability Companies’ negligence was the actual and proximate cause of injuries incurred by

 6   Plaintiff, resulting in medical expenses, permanent injury, lost wages and pain and suffering in an

 7   amount in excess of $15,000.00.

 8           28.     It has been necessary for Plaintiff to retain the services of counsel to represent her in

 9   the above-entitled matter, and she should be awarded reasonable attorneys' fees and costs of suit

10   incurred herein.

11                                 THIRD CLAIM FOR RELIEF
          (Negligent Entrustment against Defendant, KEOLIS TRANSIT SERVICES, LLC.)
12
             29.     Plaintiff repeats and realleges each and every allegation set forth above as though
13
     each were set forth herein.
14
             30.     At the time of the accident herein complaint of, and immediately prior thereto,
15
     Defendant, KEOLIS TRANSIT SERVICES, LLC., in breaching its duty owed to the Plaintiff, was
16   negligent and careless, inter alia, in the following particulars:
17           A.      In negligently entrusting the Defendant’s vehicle to LOYD GRANT; and
18           B.      The Defendant violated certain state and local statutes, rules regulations, codes and
19   ordinances, and the Plaintiff will pray leave of Court to insert the exact citations at the time of trial.
20
             31.     On September 23, 2018, Defendant, KEOLIS TRANSIT SERVICES, LLC., and/or
21
     DOE Defendants’ and/or ROE Corporations’ and/or ROE limited Liability Companies’, were the
22
     owner of the vehicle driven by Defendant, LOYD GRANT.
23
             32.     Defendant, KEOLIS TRANSIT SERVICES, LLC., and/or DOE Defendants’ and/or
24   ROE Corporations’ and/or ROE limited Liability Companies’ entrusted the vehicle to Defendant,
25   LOYD GRANT.
26           33.     Defendant, LOYD GRANT, was driving the subject vehicle with the express and
27   implied permission of Defendant, KEOLIS TRANSIT SERVICES, LLC., and/or DOE Defendants’
28   and/or ROE Corporations’ and/or ROE limited Liability Companies’.

                                                    Page 5 of 7
     Case 2:20-cv-00778-RFB-DJA Document 1-2 Filed 04/30/20 Page 6 of 7



 1           34.     On September 23, 2018, Defendant, LOYD GRANT, failed to use due care and

 2   maintain his lane, striking Plaintiff, ERIC TAYLOR’s, vehicle.

 3           35.     Defendants and/or DOE Defendants’ and/or ROE Corporations’ and/or ROE limited
     Liability Companies’ had a duty not to negligently entrust their vehicle to an unfit third-party.
 4
             36.     Defendants and/or DOE Defendants’ and/or ROE Corporations’ and/or ROE limited
 5
     Liability Companies’, breached their duty by entrusting their vehicle to a third party when they
 6
     knew, had reason to know, or should have known, that LOYD GRANT was an unsafe, reckless, or
 7
     otherwise unfit driver.
 8
             37.     Defendants and/or DOE Defendants’ and/or ROE Corporations’ and/or ROE limited
 9
     Liability Companies’ breached their duty by entrusting their vehicle to a third party by making no
10
     effort to discern LOYD GRANT’s fitness as a driver.
11
             38.     By reason and as a direct and proximate result of the aforesaid negligence and
12   carelessness of Defendants, and each of them, Plaintiff, was injured and caused to suffer great pain
13   of body and mind, and all or some of the same is chronic and may be permanent and disabling, all
14   to their damage in an amount in excess of $15,000.00.
15           39.     By reason of the motor vehicle collision, and as a direct and proximate result of the
16   aforesaid negligence and carelessness of the Defendants, and each of them, Plaintiff has been
17   caused to expend monies for medical and miscellaneous expenses as of the time in excess of

18   $15,000.00, and will in the future be caused to expend additional monies for medical expenses and

19   miscellaneous expenses incidental thereto, in a sum not yet presently ascertainable, and leave of

20   Court will be requested to include said additional damages when the same have been fully

21   determined.
             40.     It has been necessary for Plaintiff to retain the services of counsel to represent her in
22
     the above-entitled matter, and she should be awarded reasonable attorneys' fees and costs of suit
23
     incurred herein.
24
                                     FOURTH CLAIM FOR RELIEF
25
                        (Respondeat Superior/ Vicarious Liability as to All Defendants)
26           41.     Plaintiff incorporates by this reference each and every paragraph previously made in
27   this Complaint, as if here fully set forth.
28           42.     Because Defendant, LOYD GRANT, was acting within the course and scope of his

                                                    Page 6 of 7
     Case 2:20-cv-00778-RFB-DJA Document 1-2 Filed 04/30/20 Page 7 of 7



 1   employment, service or agency, Defendants, and each of them are vicariously liable for the injuries

 2   and damages sustained by Plaintiff, alleged herein.

 3          43.     Defendant, LOYD GRANT, was acting in the course and scope of his employment
     with Defendants and as such, Defendants, and each of them, are responsible for the negligent acts
 4
     of its employee under the doctrine of respondent superior.
 5
            44.     As a proximate result of Defendants’ negligence, which caused the aforementioned
 6
     accident, Plaintiff, ERIC TAYLOR, was injured, and from the time of his injuries through the
 7
     present day has suffered intense physical and mental pain, disfigurement, shock and agony,
 8
     recoverable by Plaintiff in an amount in excess of Fifteen Thousand Dollars ($15,000.00).
 9
                                            PRAYER FOR RELIEF
10
            WHEREFORE, Plaintiff expressly reserves the right to amend this Complaint prior to or at
11
     the time of trial of this action to insert those items of damage not yet fully ascertainable and prays
12
     judgment against the Defendants, and each of them, as follows:
13
            1.     General damages in an amount in excess of $15,000.00;
14
            2.     Special damages to be determined at the time of trial;
15
            3.     Property damage repair expenses and supplements;
16          4.     Medical and incidental expenses already incurred and to be incurred;
17          5.     Lost earnings and earning capacity;
18          6.     Reasonable attorney’s fees and costs of suit;
19          7.     Interest at the statutory rate; and,
20          8.     For such other relief as this Court deems just and proper.
21
            DATED: April 1, 2020
22
                                                    PACIFIC WEST INJURY LAW
23
                                                    /s/ Kristopher M. Helmick
24                                                  _____________________________
                                                    KRISTOPHER M. HELMICK, ESQ.
25                                                  Nevada Bar No.: 13348
                                                    Attorney for Plaintiff
26

27

28

                                                    Page 7 of 7
